89 F.3d 828
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Amil Alfred DINSIO, Sr., a/k/a Amil Dinsio, Plaintiff-Appellant,v.James WHITTINGTON, Vice President of United Carolina Bank;the United Carolina Bank;  Ray Bernard, F.B.I.Agent;  Carl Horn, III, U.S. Magistrate,Defendants-Appellees.
No. 96-6438.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 6, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, Senior District Judge.  (CA-94-375-3-P)
Amil Alfred Dinsio, Sr., Appellant Pro Se.  Bentford E. Martin, BLAIR, CONAWAY, BOGRAD & MARTIN, Charlotte, North Carolina;  James Michael Sullivan, Assistant United States Attorney, Charlotte, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his second motion for reconsideration of the court's dismissal of his civil action for violations of Fed.R.Civ.P. 11.   We have reviewed the record and the district court's opinion and find no abuse of discretion.   Accordingly, we affirm on the reasoning of the district court.   Dinsio v. Whittington, No. CA-94-375-3-P (W.D.N.C. Sept. 5, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.